Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (filed in Application No. 16331918).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the last sentence refers to  merits of the invention (see underlined text above).  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10650648. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claim 1 of the instant application are contained in claim 21 (claim 1 + claim 21)  of US 10650648.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Steel et al. (US 20190025095)  in view of  Minto et al. (US 20140123759).


Regarding claim 1, Steel discloses a system for distributed acoustic sensing (Fig. 1; Abstract; [0001]), the system including:
a distributed sensing unit (Fig. 1, any one or more of elements 5a – 5d; [0043]; wherein the distributed sensing unit is interpreted as any one or more of  interrogator units 5a-5d) for:
transmitting outgoing light in an optical fibre ([0043] discloses “In this way, probe light pulses from any one of the interrogators are directed into a correspondingly coupled sensing optical fibre, and backscattered probe light from that sensing optical fibre is directed back to the coupled interrogator…”; wherein the underlined text implies transmitting outgoing light; [0051]);
receiving reflected light back scattered along the optical fibre, the reflected light including fluctuations over time ([0043] discloses “In this way, probe light pulses from any one of the interrogators are directed into a correspondingly coupled sensing optical fibre, and backscattered probe light from that sensing optical fibre is directed back to the coupled interrogator…”; wherein the underlined text implies receiving reflected light; [0051]; [0064], [0066], [0093] disclose fluctuations);
and based on the fluctuations, generating an alert signal representative of an acoustic event ([0047] discloses “…alerts indicating particular detected conditions of those environments, data representing performance and/or operation of the sensor 2 and/or the sensing optical fibres, and so forth…” ; [0069] discloses “The response may be to provide an alert to a user, for example using the user interface device 26, and/or to automatically effect control of one or more parts of the sensor in a manner appropriate in response to the detected condition.”),
and an optical switch for coupling the distributed sensing unit to a selected one of multiple optical fibre cable installations (Fig. 1, optical switch 22 couples elements 5a-5d to multiple fibres 10a-10d; [0043]), each installation having a path extending across a respective selected geographical area and including a bundle of optical fibres and forming part of a dedicated fibre-optic telecommunications network (inherent in optical fibre network).
Steel does not disclose the bundle of optical fibres including an unused channel or unlit optical fibre for communication.
In the same field of endeavor, Minto discloses the bundle of optical fibres including an unused channel or unlit optical fibre for communication ([0055] discloses 4000 independent data channels, wherein some would be unused since the interrogator would use one channel for testing purposes).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the unused or unlit channels, as taught by Minto, in the system of Steel because this would allow them to be used for other purposes.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to optical fibre for sensing:

Kelley (US 10377397) discloses detection of anomalies in rail wheelsets


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632